Dismissed and Memorandum Opinion filed October 4, 2016.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-16-00689-CV

                      KENNETH W. ISAAC, Appellant
                                       V.
                     CONSTANCE BURNSIDE, Appellee

                     On Appeal from Probate Court No. 2
                             Harris County, Texas
                      Trial Court Cause No. 419,942-401

                MEMORANDUM                     OPINION
      This is an attempted appeal from an order signed August 2, 2016, denying
appellant’s motion for summary judgment. Generally, appeals may be taken only
from final judgments. Lehmann v. Har Con Corp., 39 S.W.3d 191, 195 (Tex.
2001). When orders do not dispose of all pending parties and claims, the orders
remain interlocutory and unappealable until final judgment is entered unless a
statutory exception applies. Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352,
352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex.
1992) (orig. proceeding). The August 2, 2016 order does not dispose of all pending
parties and claims and is therefore interlocutory.

      After filing a notice of interlocutory appeal in this case, appellant filed a
petition in this court for permission to appeal the August 2, 2016 order. See Tex. R.
App. P. 28.3(a). The petition was docketed into appeal number 14-16-00728-CV.
That appeal is pending.

      On September 26, 2016, notification was transmitted to the parties of this
court’s intention to dismiss this appeal for want of jurisdiction unless appellant
filed a response demonstrating grounds for continuing the appeal. See Tex. R. App.
P. 42.3(a). Appellant’s response acknowledges that the August 2, 2016 order is
being appealed in appeal number 14-16-00728-CV and asks that this appeal be
“administratively closed.” The appropriate disposition of an appeal over which we
lack jurisdiction is dismissal. See Tex. R. App. P. 25.1(b).

      Accordingly, the appeal is DISMISSED.



                                 PER CURIAM



Panel consists of Justices Jamison, McCally, and Wise.




                                          2